Citation Nr: 1754467	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-33 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic right knee strain with traumatic degenerative joint disease.

2.  Entitlement to an initial rating in excess of 50 percent for a depressed and irritable mood disorder. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for  a left knee disability, to include as secondary to a service-connected right knee strain. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee strain.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, June 2012, and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2017.  A transcript of the hearing is of record.

The issues of entitlement to increased ratings for a right knee disability, mood disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The claim for entitlement to service connection for a left knee disability was initially denied in a rating decision dated prior to February 2002; the Veteran's claims file has been rebuilt and the original rating decision denying the claim is not included in the current record.  

2.  The first documented denial of the claim for entitlement to service connection for a left knee disability dates from a July 2003 rating decision.  The denial was confirmed and continued in January 2006, November 2006, and October 2007 rating decisions.  The evidence received since October 2007 is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left knee disability is etiologically related to the service-connected chronic right knee strain.

4.  The claim for entitlement to service connection for a left ear hearing loss disability was initially denied in a final November 2006 rating decision.  The Veteran attempted to reopen his claim and was denied in a March 2008 rating decision.

5.  The evidence received since the March 2008 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  Service connection for a left knee disability, currently diagnosed as arthritis and chondromalacia patella, as secondary to the service-connected chronic right knee strain is warranted.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  New and material evidence has not been received to reopen the claim for service connection for left hearing loss.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it at least triggers the duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156 (a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117.  The Court further noted that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of the existence of new and material evidence alone and must not be an outcome-based decision."  Id. at 121.


Left Knee Disability

The Veteran contends that service connection is warranted for a left knee disability as it was incurred secondary to the service-connected chronic right knee strain with traumatic degenerative joint disease.  At the outset, the Board notes that the claims file does not contain any procedural documents generated prior to February 2001 or evidence received prior to that date.  The Veteran's claims file was misplaced and has been rebuilt by VA; it currently contains documents received and issued beginning in February 2001.  Thus, the date of the initial adjudication of the claim for entitlement to service connection for a left knee disability is not precisely known, though a rating codesheet from February 2002 establishes that the claim was first adjudicated at some point prior to that date.

In any event, the first adjudication of the claim for entitlement to service connection for a left knee disability documented in the record dates from a July 2003 rating decision, when the RO denied service connection on a direct and secondary basis.  The RO determined that the evidence weighed against a nexus between the claimed left knee disability and active duty service or between the left knee and the service-connected right knee.  The July 2003 rating decision considered the claim for service connection on a de novo basis and with a full review of the evidence of record.  The Veteran did not appeal the July 2003 denial of the claim and the rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

The denial of service connection for a left knee disability was confirmed and continued in unappealed January 2006, November 2006, and October 2007 rating decisions.  The evidence received since that time includes February 2010 and September 2014 statements from the Veteran's VA orthopedists weighing in favor of secondary service connection.  This medical evidence is new as it was not previously considered and material as it relates to a previously unestablished fact in the claim-the presence of a link between the left knee disability and the service-connected chronic right knee strain.  Thus, new and material evidence has been received and reopening of the claim is granted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  


Left Ear Hearing Loss

The Veteran's claim for entitlement to service connection for left ear hearing loss was initially denied in a November 2006 rating decision.  Service records are not included in the file and were not considered by the RO in November 2006 due to the previous loss of the Veteran's claims file.  Based on the evidence of record, the RO found that the evidence did not establish a nexus between the left ear hearing loss and active duty service.  Although the Veteran stated that his hearing loss was related to a head injury in service when he jumped into a foxhole during basic training, post-service medical records also showed that the Veteran incurred a work-related head injury in 1995 with resultant hearing loss.  VA treatment records dated prior to 2006 also clearly attribute the Veteran's left ear hearing loss to nerve damage related to a work injury.  The RO concluded that the weight of the evidence was against a link between the Veteran's hearing loss and active duty.  The Veteran did not appeal the November 2006 denial of his claim and the rating decision is final.  

The Veteran attempted to reopen his claim for entitlement to service connection for left ear hearing loss and was denied in a March 2008 rating decision.  The evidence at that time included the report of a February 2008 VA audiological examination diagnosing unilateral left-sided hearing loss.  The VA examiner also noted that a MRI report indicated the hearing loss was due to a damaged inner ear.  The examiner concluded that a medical opinion could not be rendered without resort to speculation as to the etiology of the Veteran's hearing loss as service records were not available to establish whether the hearing loss was present prior to enlistment or at the time of discharge from active duty. 

The evidence received since the March 2008 rating decision included additional records of VA treatment and statements from the Veteran reiterating that his left ear hearing loss is the result of a head injury during service.  This evidence is new, as it was not previously of record, but is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The evidence also does not raise a reasonable possibility of establishing the claim, and in the case of the new lay statements, is cumulative and redundant of the evidence previously before adjudicators.  While the new treatment records document the progressive nature and treatment of the Veteran's left ear hearing loss, they do not provide any evidence of a link between the diagnosed condition and any incident of active duty service.  None of the Veteran's treating physicians provided a medical opinion in support of the claim or otherwise commented on a service-related etiology for the Veteran's disability.  The records document the Veteran's reports dating his disability to service, but these statements are duplicative of those previously provided in support of the claim.

In sum, the record does not contain any new evidence of a link between the Veteran's left ear hearing loss and active duty.  The lay statements added to the record, including the Veteran's June 2017 testimony, are cumulative and redundant of previous evidence and cannot serve to reopen the service connection claim.  The Board has carefully and specifically considered the Court's decision in Shade, but none of the evidence added to the record raises a reasonable possibility of substantiating the claim or would at least trigger the VA's duty to assist by providing a medical opinion.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.




Reopened Left Knee Disability Claim

The Board finds that service connection is warranted for a left knee disability as it is secondary to the service-connected chronic right knee strain.  The record establishes a current disability and left knee arthritis and chondromalacia patella is demonstrated upon X-ray and MRI reports dated during the claims period.  Degenerative arthritis of the left knee was also diagnosed upon VA examination in December 2005. 

A nexus between the left knee disability and service-connected right knee disability is also present.  In February 2010 and September 2014, the Veteran's VA orthopedic surgeons agreed that the Veteran's disability could be the result of his shifting more weight to his left knee to compensate for the right knee condition.  In fact, the September 2014 orthopedist stated, "[w]hen one knee has been injured, the contralateral knee often can begin having complaints as what appears to have happened in this case..."  The Board therefore finds that the evidence establishes the left knee disability was incurred secondary to the service-connected right knee disability.  All the elements necessary for establishing secondary service connection are met and the Veteran's claim is granted.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a left knee disability, currently diagnosed as arthritis and chondromalacia patella, is granted.

New and material evidence has not been received and reopening of the claim for entitlement to service connection for left ear hearing loss is denied.



REMAND

The Veteran testified during the June 2017 hearing that his service-connected right knee disability and mood disorder have increased in severity since they were last examined by VA.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board therefore finds that VA examinations are necessary to determine the current severity of the service-connected right knee disability and mood disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment from December 5, 2013 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability and newly service-connected left knee.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of both knees.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  Both knees must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether, and if so to what extent, there is ankylosis of the knees.  The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the right and left knee disabilities.  

The complete bases for all medical opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected mood disorder.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected mood disorder.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  

4.  Then, readjudicate the claims on appeal, including the intertwined claim of entitlement to TDIU.  If the benefits sought are not fully granted, issue a SSOC to the Veteran before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


